      Case 1:17-cv-00957-AJN-BCM Document 183 Filed 06/22/20 Page 1 of 1

                                                                                Sanford Heisler Sharp, LLP
                                                                                1350 Avenue of the Americas, Floor 31
                                                                                New York, NY 10019
                                                                                Telephone: (646) 402-5650
                                                                                Fax: (646) 402-5651
                                                                                www.sanfordheisler.com
                                                          06/22/2020
Michael Palmer, Partner
(646) 402-5653
mpalmer@sanfordheisler.com               New York | Washington D.C. | San Francisco | San Diego | Nashville | Baltimore


                                             June 22, 2020               Application GRANTED. SO ORDERED.
VIA ECF
Hon. Barbara Moses
Daniel Patrick Moynihan Courthouse                                       __________________________________
500 Pearl Street, Room 740                                               Barbara Moses, U.S.M.J.
New York, NY 10007                                                       June 22, 2020

        Re: Julian, et al. v. Metropolitan Life Insurance Co., No. 1:17-cv-00957-AJN-BCM

Dear Magistrate Judge Moses:

         We represent Plaintiffs in the above-captioned matter. On June 15, 2020, the Court
scheduled a status conference for June 29, 2020 at 10:00 a.m. and ordered the parties to submit a
joint letter identifying discovery disputes and stating the parties’ respective positions by no later
than June 24, 2020. See Dkt. No. 177.

        Pursuant to Rule 1(b) of Your Honor’s Individual Practices, the Plaintiffs request a short
extension of time to submit a joint status letter. Specifically, due to scheduling conflicts, we
request that the parties have until June 25, 2020 at 2:00 p.m. to file the joint letter. The parties have
conferred, and Defendants consent to this request.

        We thank the Court for its consideration of this request.

                                                           Respectfully,

                                                           /s/ Michael D. Palmer
                                                           Michael D. Palmer



cc: Christopher A. Parlo, Esq; Melissa C. Rodriguez, Esq.; Ashley J. Hale, Esq.
    (Attorneys for Defendant, via ECF)
